Exhibit 10.1 AMENDED AND RESTATED ASSET PURCHASE AGREEMENT between MOCON, INC. and VOLATILE ANALYSIS CORPORATION dated as of May 18, 2016 1.TABLE OF CONTENTS Article I Purchase and Sale 1 Section 1.01 Purchase and Sale of Assets. 1 Section 1.02 Excluded Assets. 2 Section 1.03 Assumption of Liabilities. 2 Section 1.04 Purchase Price. 2 Section 1.05 Allocation of Purchase Price. 3 Section 1.06 Withholding Tax. 3 Article II Closing 3 Section 2.01 Closing. 3 Section 2.02 Closing Deliverables. 4 Article III Representations and warranties of seller 4 Section 3.01 Organization and Authority of Seller; Enforceability. 4 Section 3.02 No Conflicts; Consents. 5 Section 3.03 Title to Purchased Assets. 5 Section 3.04 Condition of Assets. 5 Section 3.05 Inventory. 5 Section 3.06 Intellectual Property. 6 Section 3.07 Assigned Contracts. 6 Section 3.08 Compliance With Laws 7 Section 3.09 Legal Proceedings. 7 Section 3.10 Brokers. 7 Article IV Representations and warranties of buyer 7 Section 4.01 Organization and Authority of Buyer; Enforceability. 7 Section 4.02 No Conflicts; Consents. 8 Section 4.03 Legal Proceedings. 8 Section 4.04 Brokers. 8 Article V Covenants 8 Section 5.01 Public Announcements. 8 Section 5.02 Bulk Sales Laws. 8 Section 5.03 Employee Matters. 9 Section 5.04 Non-Competition. 9 Section 5.05 Transfer Taxes. 9 Section 5.06 Further Assurances. 10 Article VI Indemnification 10 Section 6.01 Survival. 10 Section 6.02 Indemnification By Seller. 10 Section 6.03 Indemnification By Buyer. 11 Section 6.04 Indemnification Procedures. 11 Section 6.06 Cumulative Remedies. 11 Article VII Miscellaneous 11 Section 7.01 Expenses. 11 Section 7.02 Notices. 11 Section 7.03 Headings. 13 Section 7.04 Severability. 13 Section 7.05 Entire Agreement. 13 Section 7.06 Successors and Assigns. 13 Section 7.07 No Third-party Beneficiaries. 14 Section 7.08 Amendment and Modification. 14 Section 7.09 Waiver. 14 Section 7.10 Governing Law. 14 Section 7.11 Submission to Jurisdiction. 14 Section 7.12 Waiver of Jury Trial. 14 Section 7.13 Specific Performance. 15 Section 7.14 Counterparts. 15 AMENDED AND RESTATED ASSET PURCHASE AGREEMENT This Amended and Restated Asset Purchase Agreement (this “
